DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on May 26, 2022 is acknowledged.  
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 26, 2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 3-5 start: “The method of claim 1, comprising….”  These portions should be amended to instead read: “The method of claim 1, further comprising…,” as the following limitations are further steps not previously claimed (i.e. claims 3-5 are introducing additional steps to the process of claim 1).  

Each of claims 6 and 7 depend from claims 6 and 7, respectively.  As a claim cannot depend from itself, the preamble of each claim must be amended.  Because the “heating” of instant claim 6 finds antecedent basis in claim 5, the Office takes the position that claim 6 was instead meant to depend from claim 5.  Similarly, because the “electromagnetic radiation” of claim 7 finds antecedent basis in claim 6, the Office takes the position that claim 7 was instead meant to depend from claim 6.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (US 2014/00782702).  
Regarding claims 1 and 11, Sullivan teaches the manufacture of solid oxide fuel cells (SOFCs) via inkjet printing (par. 4).  Regarding claim 4 and further regarding claim 1, Sullivan teaches that at least one embodiment comprising layers applied in the following order: interconnect layer, anode layer, electrolyte layer, and cathode layer (par. 27).  
The subject matter of instant claim 2 is considered to be directed toward the inherent properties of the fuel cell during a process of using said fuel cell.  Regardless, as the layers of the fuel cell according to Sullivan are arranged in a substantially identical manner to that of instant claim 1, the electrical current would be expected to flow in a substantially identical direction.  Furthermore, the entire purpose of the electrolyte layer is to facilitate the flow of electrons from one electrode to the other.  In an arrangement where an electrolyte layer is sandwiched between two electrodes, the flow of electrons would necessarily be relatively perpendicular to the electrolyte layer, as the current is flowing through said layer.  
Regarding claim 3, Sullivan teaches that in some embodiments, a cathode current collector may be added to the cathode layer (par. 26).  The instantly claimed barrier layer is not well defined in the specification, and such a cathode current collector may satisfy the claimed requirement for a “barrier layer.”  In the alternative and/or in addition, Sullivan teaches the use of interconnect layers made from various electrically conducting materials, such as silver (par. 22).  It is noted that the instant specification teaches throughout that “the barrier layers are the interconnects.  For example, the interconnect is made of silver” (par. 125).  As such, the interconnect layers of Sullivan are considered to satisfy the claimed barrier layer.  
Regarding claim 5, Sullivan teaches that may be sintered (par. 29).  
Regarding claim 10, Sullivan expressly refers to a plurality of cartridge nozzles (par. 53), noting that the distinct materials used for the fabrication require distinct cartridges and thus distinct nozzles.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2014/00782702) as applied to claim 5 above, and further in view of Watkins et al (US 2014/0072720).  
Sullivan teaches a method according to instant claim 5, as shown above.  
While Sullivan teaches a sintering of the fuel cell components, Sullivan does not expressly teach the use of electromagnetic radiation.  
Watkins, in a similar invention directed toward the manufacture of electrodes and electrolytes for micro SOFCs (par. 92), teaches the use of nanoimprint lithography (NIL) to pattern the interface between the electrode and the electrolyte material with nanoscopic features, which may increase the are of the triple phase boundary line, which is where fuel may come into contact with the electrode and the electrolyte (pars. 92 and 93).  Watkins further teaches the use of electromagnetic radiation to facilitate the patterning (par. 45).  Selective heating is taught to be an option so as to avoid excessive heating of unwanted portions (par. 69).  
Regarding claim 6, it would have been obvious to one of ordinary skill in the art to utilize electromagnetic radiation in the process of Sullivan in order to selectively pattern at least the interface between the electrode and the electrolyte material, thus taking advantage of the benefits taught by Watkins.  
Regarding claim 7, specifications for the electromagnetic radiation are not particularly limited.  Absent a showing of unexpected results for the particularly claimed specifications, one of ordinary skill would have been able to determine suitable settings based upon the properties of materials being used as well as intended use of the final product.  
Regarding claim 8, Watkins teaches that an optical pulsed flash lamp, for example a Xenon emission source, may be used as the source of radiation (par. 70).  
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to perform the heating step of Sullivan, as combined with Watkins, in situ so as to avoid unnecessary handling of the fuel cell and components.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732